EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Non-provisional Application and an Information Disclosure Statement filed On October 1, 2020.
2.	Claims 1-38 are pending in the case; Claims 1, 17, and 35 are independent claims.

Allowable Subject Matter
3.	Claims 1-38 are allowed.
With respect to independent Claim 1 (and similarly, independent Claims 17 and 35), as further discussed below, the prior art of record does not appear to disclose or suggest every limitation as recited in Claim 1.  While the prior art of record appears to teach auto-completion or full term suggestion/prediction corresponding to user’s input within a text field, the prior art of record does not appear to disclose or suggest:
receiving, at one or more processors, a first vehicle identifier associated with a particular vehicle, wherein the first vehicle identifier includes a first vehicle model year, a first vehicle make, and a first vehicle model name; receiving, at the one or more processors, a use indicator indicating a time associated with the particular vehicle or a distance associated with the particular vehicle;… 
determining, at the one or more processors, one or more complete-text terms conditioned on the use indicator, wherein each of the one or more complete-text terms begins with the first text entry and includes at least one more text character than the first text entry.
receiving, at the one or more processors, a use indicator indicating a time associated with the particular vehicle or a distance associated with the particular vehicle” as recited in Claim 1.  While a skilled artisan would understand that the teachings of Fish could be combined with another prior art showing auto-completion of full-term suggestion when conducting a search, it follows that Fish would still not appear to disclose or suggest “determining, at the one or more processors, one or more complete-text terms conditioned on the use indicator, wherein each of the one or more complete-text terms begins with the first text entry and includes at least one more text character than the first text entry” as required by Claim 1.
The prior art of Rother (US 6,141,608) discloses a diagnostic platform coupled to a scanner for downloading data from vehicle on-board computers, and further discloses storing libraries of information regarding vehicle identifications, drivability symptoms, service codes, etc., and teaches inputting a vehicle identification in order to display particular library of faults and allows the user to further narrow selection options based on previous inputs. However, Rother also appears to be silent with respect to “receiving, at the one or more processors, a use indicator indicating a time associated with the particular vehicle or a distance associated with the particular vehicle,” as required by Claim 1.
As noted above, the prior art of record suggests various forms of auto-completion or complete-term suggestion in text/search fields, as illustrated, for example, by the teachings of Hachamovitch et al. (US 6,377,965 B1), Kawauchi (US 2008/0312817 A1), Brewer et al. (US 7,890,526 B1), Marantz et al. (US 2015/0269176 A1), etc., and further suggests narrowing/filtering the user’s input in order to restrict the data being searched, as illustrated, for example, by the teachings of Reddy et al. (US 7,933,900 B2), Holbrook (US 2005/0203918 A1), Holcomb et al. (US 2013/0232006 A1), etc.  However, the above-mentioned prior art also does not appear to disclose or suggest “receiving, at the one or more processors, a use indicator indicating a time associated with the particular vehicle or a distance associated with the particular vehicle” and “determining, at the one or more processors, one or more complete-text terms conditioned on the use indicator, wherein each of the one or more complete-text terms begins with the first text entry and includes at least one more text character than the first text entry,” in the manner required by Claim 1.
Other prior art of record similarly fails to disclose or suggest the above-noted combination of features/steps required by Claim 1. For example, Sabanski et al. (US 2014/0258304 A1) discloses an ontology database that links vehicle terminology and cluster categories; Vronay et al. (US 2004/0254928 A1) discloses simple text searching with the expressive refinements of powerful query language; Racco (US 2011/0161182 A1) teaches an auto-fill tool that illustrates car-related item listing that allows the user to enter information pertaining to an item and providing an organized list of item identifiers receiving … a use indicator indicating a time associated with the particular vehicle or a distance associated with the particular vehicle” and “determining … one or more complete-text terms conditioned on the use indicator, wherein each of the one or more complete-text terms begins with the first text entry and includes at least one more text character than the first text entry,” as recited in Claim 1.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179